Case 3:20-cv-00743-TAD-KLH Document 9 Filed 08/03/20 Page 1 of 2 PageID #: 55



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


DUSTIN MCMILLAN                                          CIVIL ACTION NO. 20-0743

                                                         SECTION P
VS.
                                                         JUDGE TERRY A. DOUGHTY

SHERIFF JAY RUSSELL, ET AL.                              MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 6] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Dustin McMillan’s

claims against Lieutenant Donna Norman are DISMISSED WITH PREJUDICE as frivolous

and for failing to state claims on which relief may be granted.

       MONROE, LOUISIANA, this 3rd day of August, 2020.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
Case 3:20-cv-00743-TAD-KLH Document 9 Filed 08/03/20 Page 2 of 2 PageID #: 56



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

DUSTIN MCMILLAN                                           CIVIL ACTION NO. 20-0743

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

SHERIFF JAY RUSSELL, ET AL.                               MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Dustin McMillan’s

claims against Lieutenant Donna Norman are DISMISSED WITH PREJUDICE as frivolous

and for failing to state claims on which relief may be granted.

       MONROE, LOUISIANA, this ______ day of July, 2020.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
